DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-21 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 12/08/2021, pages 1-3).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2010/0009733 A1 to Garvin et al.  Gavin generally discloses apparatus for game aim assist may include a display for indicating a perspective of a game environment including a defined focus area, a controller interface for manipulating actions of the game character based on user input, and a processor for detecting one or more objects in the defined focus area, selecting one object based on distance between the object and the center of the focus area, and automatically adjusting the aim of the game character toward the selected object. 

However, Gavin in combination or taken alone, does not disclose the limitations of the recited claim.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-21 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715